This opinion is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 142
In the Matter of George Texeira,
            Appellant,
        v.
Brian Fischer, &c.,
            Respondent.




          Michael E. Cassidy, for appellant.
          Martin A. Hotvet, for respondent.




RIVERA, J.:
          Petitioner George Texeira successfully challenged a
prison disciplinary hearing determination on procedural grounds,
based on the hearing officer's failure to obtain a witness as
requested by petitioner.   The sole issue on appeal is whether the
proper remedy in this case is expungement of the disciplinary
disposition from petitioner's prison records, as he contends, or,

                               - 1 -
                               - 2 -                          No. 142

as held below, remittal for a new hearing.   We agree with the
Appellate Division, albeit for different reasons, that remittal
for a rehearing was an appropriate remedy based on the specific
facts of this case.
          Petitioner was charged in a misbehavior report for
violating prison disciplinary rules while an inmate at Attica
Correctional Facility.1   At the Tier III disciplinary hearing,
petitioner pleaded not guilty to all charges and requested
several witnesses be called, including another inmate, T.
However, T refused to testify, stating on his inmate witness
refusal form that "I was never at Upstate2 ever.   I came here
from Attica!"   Petitioner asked the hearing officer to re-contact
T because his response indicated that he was confused about the
location of the incident, which had occurred at Attica.   The
hearing officer agreed to have T re-interviewed.   However, when
the hearing reconvened T did not testify and the hearing officer
did not state whether T had been re-contacted, and, if so, what
he had said regarding the request to testify.   The hearing
officer, thereafter, found petitioner guilty of all charges, and
respondent, the then Commissioner of the Department of



     1
       Specifically 100.10 (assault on an inmate), 114.10
(smuggling), 102.10 (threats), 111.10 (impersonation), 121.12
(phone program violation), 121.14 (exchanging pins), and 180.11
(facility correspondence violation).
     2
       "Upstate" refers to the Upstate Correctional Facility in
Malone, New York.

                               - 2 -
                                 - 3 -                         No. 142

Corrections and Community Supervision (DOCCS), administratively
affirmed this disposition.
          Petitioner commenced an CPLR Article 78 proceeding,
claiming that his constitutional right to call witnesses was
violated for failure to make reasonable efforts to contact the
witness, and requesting that the determination be expunged from
his prison records.   Supreme Court granted petitioner's Article
78 petition, annulled the determination, and remitted the matter
for a new hearing.3   Petitioner appealed the denial of his
request for expungement.    The Appellate Division affirmed,
concluding that annulment and remittal for a new hearing was the
appropriate remedy.   According to the court, because the hearing
officer had made some effort to obtain the witness, and did not
initially deny the witness outright without a stated good faith
reason, respondent only violated petitioner's regulatory right,
thus warranting a new hearing.
          Petitioner appeals, claiming that expungement is the
exclusive remedy for violation of an inmate's right to call a
witness at a prison disciplinary hearing.    For the reasons
discussed below we need not reach that issue because under the
facts of this case, a rehearing was appropriately ordered.



     3
       Petitioner never   sought to stay a new hearing.
Accordingly, during the   pendency of his appeal a new hearing was
held. At that hearing,    T testified and petitioner was found
guilty. Petitioner did    not appeal the disposition of the re-
hearing.

                                 - 3 -
                               - 4 -                          No. 142

           The United States Supreme Court in Wolff v McDonell,
418 U.S. 539 (1974) held that inmates retain rights under the
Federal Due Process Clause and are entitled to the minimum
requirements for procedural due process, although those rights
are subject to restrictions due to the nature of incarceration
(id. at 556-58).   Those minimal due process requirements include
an inmate's right in a disciplinary proceeding to call witnesses
in the inmate's defense, so long as "permitting [the inmate] to
do so will not be unduly hazardous to institutional safety or
correctional goals" (id. at 566).   While noting its usefulness,
the Supreme Court did not require that prison officials "state
[their] reason for refusing to call a witness, whether it be for
irrelevance, lack of necessity, or the hazards presented in
individual cases" (id.).
           The right to call witnesses is codified in DOCCS
regulations, which also provide additional protections above and
beyond those minimum requirements for procedural due process
recognized by the United States Supreme Court (see 7 NYCRR
254.5).   For example, and as relevant to this appeal, section
254.5(a) states that an inmate may call a witness if the
testimony is "material, is not redundant, and doing so does not
jeopardize institutional safety or correctional goals. If
permission to call a witness is denied, the hearing officer shall
give the inmate a written statement stating the reasons for the
denial, including the specific threat to institutional safety or


                               - 4 -
                                 - 5 -                       No. 142

correctional goals presented."
           This requirement that DOCCS provide a written statement
explaining the reasons for the denial, a demand not mandated by
Wolff, makes it possible to satisfy Wolff and yet not comply with
the regulations.    It also allows for the possibility that the
facts of a case will not easily reveal the nature of the alleged
violation.   We are faced with just such a situation in this case.
           Under Wolff, refusal to provide a witness is not an
automatic due process violation because DOCSS retains the right
to deny any witnesses that would be "unduly hazardous to
institutional safety or correctional goals" (Wolff, 418 U.S. at
566).   This Court has previously cured violations of inmates'
rights through expungement (see Matter of Barnes v LeFevre, 69
NY2d 649, 650 [1986]).    Here, the record is unclear as to whether
respondent violated petitioner's constitutionally protected due
process rights.    However, the record is clear that respondent
failed to comply with 7 NYCRR 254.5.     In accordance with that
provision, the hearing officer had an obligation to provide
written notice of whether petitioner's request for a witness had
been denied and why.    No such written statement was provided.
           We are mindful that in this case there is a possible
convergence of the constitutional and regulatory commands, as
well as the proper remedy, but under these circumstances, where
respondent clearly violated the regulation, but where the court
cannot determine if respondent violated the due process


                                 - 5 -
                                 - 6 -                           No. 142

requirements of Wolff, we are unpersuaded that any interplay
between section 254.5 and the federal constitution mandates
expungement.    Accordingly, the order of the Appellate Division,
insofar as appealed from, should be affirmed, without costs.
*   *   *   *    *   *   *   *    *      *   *   *   *   *   *     *   *
Order, insofar as appealed from, affirmed, without costs.
Opinion by Judge Rivera. Chief Judge Lippman and Judges Pigott,
Abdus-Salaam and Fahey concur. Judge Stein took no part.

Decided October 27, 2015




                                 - 6 -